182 F.2d 350
Dr. F. A. NEWCOMBv.FEDERAL TRADE COMMISSION
No. 3920.
United States Court of Appeals Tenth Circuit.
June 9, 1950.

On Petition to Review Order of the Federal Trade Commission.
Jerome Walsh, Kansas City, Mo., for petitioner.
William T. Kelley, General Counsel, James W. Cassedy, Assistant General Counsel, and Alan B. Hobbes, Attorney, Federal Trade Commission, all of Washington, D. C., for respondent.
Before PHILLIPS, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Petition to review dismissed April 12, 1950, for failure to prosecute.